On Petition for Rehearing.           Decided December 29, 1932. (17 P.2d 238.)
The motion for rehearing, filed by appellants, urges several grounds of alleged error in the opinion as written. Appellants are here seeking to avoid their contracts for the purchase of bonds from respondent on the alleged ground that their contracts were made at Salt Lake City, Utah, and that respondent did not have any permit or license from the securities commission of the state of Utah authorizing it to sell or offer for sale such securities in the state of Utah. The case was ruled on the theory that the contracts in question were made and fully executed in the state of Nevada and were for that reason beyond the reach of the Utah statute. We are satisfied with that disposition of the case.
It is urged that this court erred "in holding and deciding that the contracts in suit were not to be performed in the State of Utah." The writer of the opinion misspoke himself in stating "presumably the installment payments would be made to the home office and the bonds when paid for would be delivered to the purchasers in Nevada." The place of performance          1 is the place of business of the obligor where, as here, that contract is silent on the subject of where the bonds are to be delivered. The rule is stated in 13 C.J. 582 as follows: "In general, with regard to contracts for delivery of specific articles, the usual residence and place of business of the obligor is the place of performance, where no place is expressed."
Our statute, Comp. Laws Utah 1917, § 5152 (Uniform Sales Act), adheres to the general rule as follows: "Apart from any such contract, express or implied, or usage of trade to the contrary, the place of delivery is the seller's place of business, if he has one, and if not, his residence."
It does not follow, however, that the case is not rightfully decided, even though the bonds are in future to be delivered at the seller's office in Utah. It is fundamental that a statute can have no extraterritorial effect. A reading       2, 3 of our Sale of Securities Act, Laws of Utah 1925, *Page 72 
chap. 87, indicates a legislative intent to make its provisions applicable only to offers to sell and sales made within the state of Utah. By its definition of terms and requirement for license and registration it applies to a dealer "who in this State engages * * * in the business of selling any securities," a salesman who is authorized "to sell securities in any manner in this State." Section 2. "No dealer or salesman shall engage in business in this State as such dealer or salesman" (Section 10) unless registered. Securities are required to be registered "before being sold in this State" and applications for registration may be made by the issuer of securities or a registered dealer desiring "to sell the same within this State." Section 7. It is only a "Sale or contract for sale made in violation * * * of this Act" (Section 18) which is voidable at the election of a purchaser. The evident purpose of the act is to afford some protection to the residents of the state by requiring that securities offered for sale or sold in the state be first approved by and registered with the state securities commission, and that sale of securities must be by licensed dealers and salesmen. People v. Augustine, 232 Mich. 29, 204 N.W. 747. The act has no application to a contract made and executed in another state. Coral Gables Corp. v. Clay, 153 Va. 554,149 S.E. 519 Where the situation was reversed it has been held a contract solicited and made in a state where the statute requires registration, was a violation of such statute, even where the securities were issued and delivered in another state. Hohn v.Peters (Cal. Sup.) 14 P.2d 519; Rhines v. Skinner PackingCo., 108 Neb. 105, 187 N.W. 874.
Motion for rehearing is denied.
CHERRY, C.J., and ELIAS HANSEN, and EPHRAIM HANSON, JJ., concur.